Citation Nr: 1748123	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right ulnar neuropathy prior to March 20, 2012.

2.  Entitlement to an increased disability rating in excess of 30 percent for right ulnar neuropathy from March 20, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to August 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1996 to March 2003. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2015, the Board remanded the appeal for additional development.  It is once again before the Board.

The Board notes that the issue of whether there was clear and unmistakable error in a September 2007 rating decision which did not grant service connection for left ulnar neuropathy has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to a TDIU for the period prior to August 16, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  With reasonable doubt resolved in favor of the claimant, beginning June 18, 2010, symptoms of the Veteran's right ulnar neuropathy have more closely approximated moderate incomplete paralysis.  At no time during the period on appeal have the symptoms more closely approximated severe incomplete paralysis or complete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for right ulnar neuropathy from June 18, 2010 to March 19, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.14, 4.124a, Diagnostic Codes 8599-8516 (2016).

2.  The criteria for a rating in excess of 30 percent for right ulnar neuropathy for the entire period on appeal have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.14, 4.124a, Diagnostic Codes 8599-8516.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In July 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the April 2015 Board remand, VA afforded the Veteran an examination in July 2015 and this action constitutes substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

During the relevant period on appeal, the Veteran's right ulnar neuropathy has been rated as 10 percent disabling prior to March 20, 2012, and 30 percent disabling thereafter.  His right ulnar neuropathy is currently rated under Diagnostic Codes 8599-8516.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule.  Diagnostic Code 8516 is applicable to incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a.

Under Diagnostic Code 8516, for the major arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 30 percent disabling; and severe incomplete paralysis is rated as 40 percent disabling.  Complete paralysis of the ulnar nerve warrants a 60 percent evaluation; with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb flexion of wrist weakened.  38 C.F.R. § 4.124a.  The Veteran is right side dominant.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  "Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes."  Barclay v. Brown, 4 Vet. App. 161, 163 (1993).

In this case, at a September 2009 VA examination, about nine months prior to the Veteran's June 2010 claim for an increased rating, the Veteran reported some improvement subsequent to ulnar transposition surgery but that he continued to experience symptoms of pain and numbness in his small and ring finger bilaterally.  Physical examination demonstrated a mild weakness of the abductor digiti quinti muscle bilaterally, and there was an impairment in monofilament light touch in the ulnar distribution.  Tendon reflexes were intact and there was no muscle atrophy or weakness except as described.  The diagnosis was ulnar neuropathy status post ulnar transposition surgery.  Overall, the examiner assessed the severity as mild with minimal impact of the activities of daily living.

In June 2010, the Veteran filed the present claim for an increased rating, claiming that he experienced a great deal of pain and that his right arm had worsened to the point of being nearly constantly numb.

A March 2011 VA treatment record shows that the Veteran reported numbness, paresthesia, and aching pain in the right arm radiating to the hand.

An August 2011 VA treatment record shows that the Veteran reported numbness and dull pain in the right arm.

At a March 2012 VA examination, the Veteran reported intermittent moderate to severe pain with associated numbness, tingling, and weakness.  The examiner noted that there was moderate intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness but not constant pain.  Strength was 4/5 without muscle atrophy.  Deep tendon reflexes of the right triceps and brachioradialis were hypoactive (1+); biceps reflexes in the right upper extremity were not tested.  Sensory examination for light touch was normal in the right shoulder area but decreased in the right inner/outer forearm and hands/fingers.  There were no trophic changes.  Tinel's and Phalen's signs were both positive.  Overall, the examiner assessed the severity of the right ulnar nerve as moderate incomplete paralysis.

At an August 2012 VA examination, the Veteran reported difficulty gripping objects with his right hand.  He reported that while he no longer feels pain on the right arm, he experiences significant numbness.  The examiner noted that there was mild constant pain, mild paresthesias and/or dysesthesias, and moderate numbness but no usually dull intermittent pain.  The Veteran added that he rarely has excruciating pain but there was constant numbness.  He occasionally feels stabbing pain and increased paresthesias with tingling when he tries to type or use his arms.  Strength was 5/5 without muscle atrophy.  Deep tendon reflexes of the right triceps, biceps and brachioradialis were normal (2+).  Sensory examination for light touch was normal in the right shoulder area and right inner/outer forearm but decreased in the right hand/fingers.  There were no trophic changes.  Tinel's and Phalen's signs were both negative.  Overall, the examiner assessed the severity of the right ulnar nerve as mild incomplete paralysis.

A September 2013 VA treatment record shows that the Veteran reported nearly constant pain in the right arm as well as numbness.  He reported weaker grip strength than before and dropping things.  He reported occasional shooting pain when using the steering wheel when driving.  Examination revealed a muscular individual to include the intrinsic hand muscles which the examiner specifically noted were full without signs of atrophy.  Motor strength was normal throughout although there was giveaway weakness on initial attempts in finger curl and the examiner parenthetically noted that there were attempts to show weakness in 4th and 5th digits with finger curling in a non-anatomic pattern.  Sensory examination was decreased in ulnar distribution.  The examiner's assessment was that based on the examination and extensive workup with normal results, there was no further indication for neurologic workup or management indicated at that time.

At a July 2014 VA contract examination, the Veteran reported difficulty gripping objects, typing, holding a phone or putting gas in a car.  He noted worsening of symptoms with sleeping including a sensation of the arms falling asleep.  The examiner noted that there was moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness but no usually dull intermittent pain.  The Veteran added that his hands work fine for about 30 seconds then start getting numb and painful.  Strength was 5/5 without muscle atrophy.  Deep tendon reflexes of the right triceps, biceps and brachioradialis were normal (2+).  Sensory examination for light touch was normal in the right shoulder area and right inner/outer forearm but decreased in the right hand/fingers.  There were no trophic changes.  Tinel's and Phalen's signs were both negative although the examiner added that Phalen's test resulted in ulnar pain just below the elbow.  Overall, the examiner assessed the severity of the right ulnar nerve as mild incomplete paralysis.

At a July 2015 VA examination, the Veteran reported pain in his right arm on a daily basis that he rated at 6-10.  The examiner noted that there was moderate constant pain, severe intermittent pain (usually dull), moderate paresthesias and/or dysesthesias, and moderate numbness.  Strength was 5/5 without muscle atrophy.  Deep tendon reflexes of the right triceps, biceps and brachioradialis were normal (2+).  Sensory examination for light touch was normal in the right shoulder area but decreased in the right inner/outer forearm and hand/fingers.  There were no trophic changes.  Overall, the examiner assessed the severity of the right ulnar nerve as moderate incomplete paralysis.

VA treatment records dated after July 2015 show that the impression was that the symptoms associated with the ulnar neuropathy remained unchanged.

Based on the above evidence, and with reasonable doubt resolved in favor of the Veteran, the Board finds that for the period prior to March 20, 2012, the criteria for a 30 percent rating, but no higher, have been met.  Although the September 2009 VA examiner indicated that the Veteran's right ulnar neuropathy was mild and the Veteran had reported improved symptoms at that time, in June 2010, the Veteran reported a worsening of symptoms which included severe pain and near constant numbness.  Subsequent VA treatment records show continued pain, numbness, and paresthesia, and the March 2012 VA examiner found some weakness, moderate intermittent pain, mild paresthesias and dysesthesias, and decreased tendon reflexes and sensory examination which he assessed overall as moderate incomplete paralysis.  The Veteran is competent to report symptoms such as pain, numbness, tingling and weakness and the Board finds it reasonable to conclude that the severity of the symptoms appearing in the March 2012 VA examination predated the examination.  Hence, the Board finds that a 30 percent rating for right ulnar neuropathy is warranted from June 18, 2010, the date of the claim for an increased rating for right ulnar neuropathy, and the first evidence of material worsening of symptoms since the September 2009 VA examination.

At no time during the period on appeal, however, does the evidence establish severe incomplete paralysis or complete paralysis of the right ulnar nerve.  The evidence has generally shown pain, paresthesias and dysesthesias with some decreased sensation and generally normal tendon reflexes.  Functionally, there has been some impairment in grip strength which has interfered to some extent with activities such as holding objects, writing, and driving; however, there has been no muscle atrophy, and strength has been near complete as testing indicated it was either 4/5 or 5/5.  Moreover, throughout the period on appeal, the VA examiners have consistently evaluated the overall severity of the Veteran's right ulnar neuropathy as either mild or moderate incomplete paralysis.  Considering that the examiners' opinions were formed on the basis of relevant medical training and expertise following a comprehensive evaluation of the Veteran's right ulnar neuropathy which included consideration of the Veteran's reported symptomatology and objective testing, the Board finds these assessments entitled to significant weight.

The Board acknowledges that some evidence, for example the March 2012 VA examination, revealed that the Veteran had decreased reflexes in the right upper extremity and incomplete strength.  However, VA's Adjudication Manual (Manual) instructs that 38 C.F.R. § 4.124a "does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate."  See M21-1, III.IV.4.G.4.b. (updated April 3, 2017).  Additionally, as guidance, the Manual describes moderate incomplete paralysis to include "combinations of significant sensory changes and reflex or motor changes of a lower degree."  See M21-1, III.IV.4.G.4.c.  See also Miller v. Shulkin, 28 Vet. App. 376, 380 (2017) (holding that although the note preceding § 4.124a directs the claims adjudicator to assign a disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level).  In this regard, as described above, the Board finds that the evidence shows that the Veteran's symptoms involve significant sensory changes but reflex and motor changes of only a lower degree.  As such, the evidence does not more nearly approximate symptoms indicative of severe incomplete, or complete, paralysis.  Accordingly, the Board finds that rating in excess of 30 percent for right ulnar neuropathy is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.

In sum, a 30 percent rating is warranted beginning June 18, 2010 and to this extent the appeal is granted.  The evidence does not otherwise warrant entitlement to a rating in excess of 30 percent at any time during the period on appeal and to this extent the claim is denied.





ORDER

Entitlement to a 30 percent rating, but no higher, for right ulnar neuropathy from June 18, 2010 to March 19, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for right ulnar neuropathy from March 20, 2012, is denied.


REMAND

In December 2012, during the pendency of the appeal for an increased rating for right ulnar neuropathy, the Veteran submitted an application for a TDIU, claiming that, inter alia, right ulnar neuropathy had rendered him too disabled to work beginning in 2010.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although a February 2014 rating decision granted entitlement to a TDIU from August 16, 2012, because the claim involving right ulnar neuropathy wound predates that rating decision, the Veteran may still be entitled to a TDIU for the period prior to August 16, 2012.  Accordingly, after implementing the above grant of an increased rating for right ulnar neuropathy, the AOJ should adjudicate the claim for TDIU for the period prior to August 16, 2012.

Accordingly, the case is REMANDED for the following action:

Implement the above 30 percent grant for an increased rating right ulnar neuropathy from June 18, 2010 to March 19, 2012.  Then, after completing any indicated development, adjudicate the claim for entitlement to a TDIU for the period prior to August 16, 2012.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


